DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because: 
Reference character “ 5’ ” has been used to designate “wheel” “drive shaft” and “spool”  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The drawings are objected to because:
Reference character L-L for a common rotor axial plane is indicated as only L in the figures. 
Reference character W-W for an open blade axial plane is indicated as only W in the figures.
Paragraph 0093 discloses “an embodiment, when the blades 20 are in the open position, the blade longitudinal axes G of the blades 20 intersect the rotor axis R at a same point Z, as shown for example, in figures 18 and 24” however this is not shown in figure 18.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the 
Abstract
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the abstract is NOT within the range of 50 to 150 words in length and contains the form and legal phraseology “comprising.”  Correction is required.  See MPEP § 608.01(b).
Specification
The disclosure is objected to because of the following informalities:
Paragraph 0031, “facilitate t blade” should be corrected.
Paragraph 0071, “folding structures 20” should be changed to “folding structures 4
Paragraph 00103, “said second portion 9” should be changed to “said second connecting portion 9”
Paragraph 00105, “comprises an projecting portion” should be changed to “comprises a projecting portion”
Paragraph 00135, “said connection structures 4” should be changed to “said blade folding structures 4”
Appropriate correction is required.
Claim Objections
Claims 2-15 and 17-20 are objected to because of the following informalities:  
Claims 2-15, “A rotor unit according to” should be changed to “The rotor unit according to”
Claim 10, the recitation of “it” is open ended and unclear what limitation this is referring to therefore “it” should be replaced by proper element which “it” references.
Claims 17-20, “A wind turbine according to” should be changed to “The wind turbine according to”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recitation “a rotor body arranged to rotate about the rotor axis” and “at least two blade folding structures connected to the rotor body” is unclear because the figures only seem to show both reference characters (2) for the rotor body and (4) for the folding structures pointing to the two blade folding structures. The figures indicate the two folding structures make up the rotor body, therefore the rotor body and the folding structures are the same component with different names.
For examining purposes the Examiner is interpreting the rotor body and the folding structures as the same component.
Claims 2-20 are rejected due to their dependency upon claim 1.
Claim 19 recites the limitation "said control unit" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Allowable Subject Matter
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 1 and claims dependent thereon, the prior art of record when considered as a whole, alone or in combination, neither anticipates nor renders obvious a rotor unit for a folding blade wind turbine as recited by independent claim 1, comprising:
said turbine comprising at least two blades rotatable with respect to each other between an open position and a folded position, wherein, in said open position, said at least two blades are arranged angularly spaced from each other in order to be able to be affected by the wind to bring the rotor body into rotation about a rotor axis, and wherein, in said folded position, said at least two blades are arranged angularly close to each other; said rotor unit comprising: 
- a rotor body arranged to rotate about the rotor axis, said rotor body being connectable to an electric generator in order to generate electric energy by the rotation of the rotor body about said rotor axis; 
- at least two blade folding structures connected to the rotor body and each comprising a blade fastening portion suitable for fastening an end portion of a respective blade of said at least two blades to said at least two blade folding structures; 
- wherein said at least two blade folding structures are pivotally connected to each other about a single hinge axis.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Coleman (US 5,354,175) discloses at least two blade folding structures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES H REID whose telephone number is (571)272-9248.  The examiner can normally be reached on M-F 9:30-4:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Charles Reid Jr./             Primary Examiner, Art Unit 2832